MILLS, Judge.
We affirm the Commission’s determination of Gaddy’s presumptive parole release date (PPRD). The record reveals that Gad-dy was advised of the aggravating factors used in determining his PPRD and he signed the examiner’s report.
There was no error in aggravating Gaddy’s PPRD for multiple separate offenses even if he was given concurrent sentences. Florida Administrative Code Rule 23-19.01(5); Florida Administrative Code Rule 23-19.01(5), note 7.
Also, there was no error in classifying Gaddy’s offense as a “Category VI, Greatest (Most Serious — I),” because “If an offense can be classified under more than one category, the most serious applicable category is to be used.” Florida Administrative Code Rule 23-19.05, note 3.
SHIVERS, J., and CAWTHON, VICTOR M., Associate Judge, concur.